Citation Nr: 0913804	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-27 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel





INTRODUCTION

The Veteran served on active duty from September 2001 to 
August 2002, with prior Naval Reserve service. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York which denied service connection for 
hearing loss. 
 
In an August 2006 VA Form 9, the Veteran requested a Travel 
Board hearing.  In May 2007, the Veteran was informed that he 
was scheduled for a Travel Board hearing to be conducted in 
June 2007.  Later in May 2007, the Veteran indicated that he 
wanted to cancel the hearing scheduled for June 2007 and that 
he was withdrawing his request for a Travel Board hearing.  
Therefore, no further development with regard to a hearing is 
necessary.  See 38 C.F.R. § 20.704 (2008).

Remanded issue

The issue of service connection for left ear hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that the Veteran currently has right ear hearing loss 
for VA purposes.




CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for right ear hearing 
loss.

The Veteran is seeking service connection for right ear 
hearing loss.  As is discussed elsewhere in this decision, 
the issue of the Veteran's entitlement to service connection 
for left ear hearing loss is being remanded.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in letters sent in May 
2003, September 2003, October 2004, November 2005, and March 
2006, which were specifically intended to address the 
requirements of the VCAA.  The May 2003, October 2004, and 
November 2005 letters informed the Veteran of the evidence 
necessary to establish service connection.

As for the evidence to be provided by the Veteran, in various 
VCAA letters the RO asked the Veteran to identify and send 
relevant medical evidence.  The RO provided the Veteran with 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disability.

Moreover, in the VCAA letters, the Veteran was informed that 
VA would provide a medical examination or obtain a medical 
opinion if it is necessary to make a decision on his claim.  
[A VA examination was conducted in October 2003.]

In the various VCAA letters, the Veteran was advised that VA 
was responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
Veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the VCAA letters, the RO further informed the Veteran that 
he should submit any evidence in his possession relevant to 
his claim, as follows:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See, 
e.g., the November 21, 2005 VCAA letter, page 1.  The VCAA 
letters thus complied with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b)(1) because the 
letters informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353, 23,353-56 
(Apr. 30, 2008) [codified at 38 C.F.R. § 3.159 (2008)].  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.]

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with respect to these claims, element (1), 
veteran status, is not at issue.  The service connection 
claim was initially denied based on element (2), existence of 
a disability, and later denied based on element (3), 
relationship of such disability to the Veteran's service.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to these crucial 
elements regarding this claim.

The RO specifically addressed elements (4) and (5) in the 
March 2006 VCAA letter.  Because the Veteran's claim is being 
denied, elements (4) and (5) remain moot.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The evidence of record includes the Veteran's service 
treatment records and a report of a VA examination, which 
will be described below.  The Board finds that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  He has retained the services of a 
representative, who has presented argument on his behalf.  As 
noted in the Introduction, he has withdrawn his request for a 
Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to one of the issues on appeal.

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002).  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection]. However, the 
Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007), 
that so long as the veteran had a diagnosed disability during 
the pendency of the claim, service connection criteria 
requiring a current disability was satisfied.



Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2008).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels 
(in decibels) over a range of frequencies (in Hertz).  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels (dB) or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Analysis

With respect to Hickson element (1), current disability, 
whether the Veteran suffers from a right ear hearing loss 
disability for VA purposes  [i.e., as is defined in 38 C.F.R. 
§ 3.385], this is a medical question which the Board cannot 
answer itself.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  There is 
conflicting medical evidence as to this crucial point.  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds that the evidence 
against the claim (i.e., the medical evidence showing no 
current diagnosis of right ear hearing loss disability for VA 
purposes) outweighs the evidence in favor.

The Veteran's service treatment records show that audiometric 
testing conducted from April 1999 through June 2002 did not 
reveal that the Veteran had a right ear hearing loss 
disability for VA purposes during that time period.  

On July 3, 2002, which was during the Veteran's period of 
active duty, he underwent a hearing examination that was 
conducted by a certified audiologist.  The speech recognition 
score, presumably using the Maryland CNC Test, was 96 percent 
in the right ear.  The audiometric examination showed the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25/30
Not 
Tested
35/40

As discussed above, 38 C.F.R. § 3.385 requires that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz, in ISO units, is 40 dB or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 dB or greater; or when speech recognition 
scores are less than 94 percent.  This audiometric 
examination arguably shows that the Veteran's right hearing 
loss was a disability for VA purposes at that time because 
one of the puretone thresholds at 4000 Hertz was 40 dB.   

In July 2003, the Veteran underwent another audiometric 
examination in conjunction with his Naval Reserve service.  
The audiometric examination showed the following puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
30

This audiometric examination fails to demonstrate any 
auditory threshold of 40 dB or greater and does not reflect 
three or more auditory thresholds of 26 dB or greater in the 
left ear.  Speech recognition was not tested.

In October 2003, a VA hearing examination was conducted by a 
certified audiologist.  The CNC speech recognition score was 
96 percent in the right ear.  The audiometric examination 
showed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
30

The VA examination fails to demonstrate any auditory 
threshold of 40 dB or greater and does not reflect three or 
more auditory thresholds of 26 dB or greater in the left ear.  
CNC speech recognition score is not less than 94 percent.

The Board places great weight on the reports of the July 2003 
Naval Reserve examination and the October 2003 VA examination 
because these reports are the only evidence showing the 
Veteran's level of right ear hearing loss since he filed his 
claim for service connection in April 2003.  The Board notes 
that these reports consistently show that the puretone 
threshold at 4000 Hertz (the only puretone threshold arguably 
at 40 dB) is currently only 30 dB.  Therefore, the medical 
evidence of record does not show that the Veteran has had 
current diagnosis of right hearing loss disability for VA 
purposes since he filed his claim in April 2003.  
See McClain, supra.

The Board is aware of the Veteran's contentions regarding the 
existence of right ear hearing loss.  To the extent that the 
Veteran is contending that he now has a certain degree of 
right ear hearing loss, the Board observes that he may not in 
fact have "perfect" hearing.  However, the question to be 
resolved is whether any hearing loss which is present 
constitutes a disability for VA purposes under 38 C.F.R. 
§ 3.385.  As discussed above, the medical evidence of record 
does not support that proposition.

It is well settled that VA disability benefits are not 
available if a disability does not exist.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  On that 
basis the claim fails.

In the absence of Hickson element (1), the Board concludes 
that a preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for right ear 
hearing loss.  Therefore, the benefit sought on appeal is 
denied.


ORDER

Service connection for right ear hearing loss is denied.


REMAND

2.  Entitlement to service connection for left ear hearing 
loss.

The Veteran's service treatment records show that he had a 
left ear hearing loss disability for VA purposes prior to his 
entrance on active duty in September 2001.  In addition, 
service records show in-service noise exposure.  

The October 2003 VA examiner noted that "[t]he [V]eteran's 
hearing loss in the left [ear] is consistent with a history 
of noise exposure," but that "there was insufficient 
evidence provided to determine if a portion of the 
[V]eteran's hearing loss was due to his military 
experience."  See the report of the October 2003 VA 
examination, page 2.  [The examiner added that "[s]ufficient 
evidence would include the veteran's induction physical." 
However, there is no entrance examination of record.]  

A medical nexus opinion which addresses the matter of in-
service aggravation of the pre-existing left ear hearing loss 
is necessary.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2009) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim]. 

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for the Veteran's 
claims folder to be reviewed by an 
audiologist.  The reviewer should provide 
an opinion as to whether it is as least 
as likely as not that the Veteran's left 
ear hearing loss was aggravated beyond 
its natural progression by his active 
service from September 2001 to August 
2002, to include in-service noise 
exposure.  If the reviewer deems it to be 
necessary, the Veteran should undergo 
examination and/or diagnostic testing to 
determine the nature and etiology of his 
left ear hearing loss.  The reviewer 
should provide an explanation for any 
opinion rendered.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should again review the 
record and readjudicate the Veteran's 
claim of entitlement to service 
connection for left ear hearing loss.  If 
the decision remains unfavorable to the 
Veteran, a SSOC should be prepared.  The 
Veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.   

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


